PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/481,625
Filing Date: 7 Apr 2017
Appellant(s): Durr Systems, Inc.



__________________
Joseph T. Jasper
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 15, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The crux of this case is whether the cited references teach the limitations “wherein the upper section (136) and the lower section (138) of the flow chamber (128) are connected to each other by the narrowed area (140), … wherein the narrowed area extends in the longitudinal direction of the painting booth (110) over substantially an entire length of the painting booth, and wherein the narrowed area is in the form of a space (142) between free borders opposite to each other of the flow guidance elements (132).” (Brief, p. 6, reference numbers added.) These limitations are from claim 31, the only independent claim in this application. Examiner maintains that Tong et al. (US 6,226,568 B1) as shown in Figs. 1 and 2 best meets these limitations as set forth in the final rejection of 12/15/2021, and as more fully explained below. This Examiner’s Answer will follow the order of Appellant’s arguments as set forth in its Brief.

1. Missing Elements. 
On pages 5 – 12 of the Brief, Appellant argues that the cited references do not teach the limitations underlined above. As an initial matter of claim construction, the rule is that the words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification. MPEP 2111.01, I. Also, it is improper to import claim limitations from the specification. MPEP 2111.01, II. Appellant has not acted as its own lexicographer or disavowed any claim scope, i.e., there are no special definitions for the claim elements above. MPEP 2111.01, IV. Examiner, therefore, has interpreted the claim elements above given their plain meanings.
The claim elements in the underlined passage above that have reference numbers assigned are shown in the drawings in Figs.1 and 4. They are identified as capitalized annotations in the annotated Figures 1 and 2, below. However, the “free borders” that are opposite to each other of the flow guidance elements are not identified in the drawings and their locations are not further described in the specification. In fact, the only mention of the “free borders” in the specification is in paragraph [0091], which is reproduced in its entirety here:
“[0091]      The upper section 136 and lower section 138 of the flow chamber 128 are connected to each other by a narrowed area 140, which is in the form of a space 142 between the free borders opposite to each other of the flow guidance elements 132 and which forms a narrowing in the flow path of the exhaust air stream 120 through the flow chamber 128.”

    PNG
    media_image2.png
    935
    819
    media_image2.png
    Greyscale


On pages 7 – 9 of the Brief, Appellant argues that the base reference Lehrer (DE 4211465 A1) does not disclose that its narrowed area does not extend in the longitudinal direction of the painting booth over substantially an entire length of the painting booth. The narrowed area is described at the end of page 5 of the Final Rejection as the slower sloped walls of mixing chamber 7 in Fig. 1. Appellant further argues on pages 8 – 9 of the Brief that neither the lower sloped walls of chamber 7 nor the tube 8 are free borders of the guidance elements that are opposite each other. However, Examiner has not relied on Lehrer to teach these limitations, and has instead relied on Tong.
Then on pages 9 – 10 of the Brief, Appellant argues that Johnson et al. (US 5,746,650) also does not teach the above limitations. In response, Examiner notes again that it has relied on the Tong reference to teach these limitations, not Johnson. 
Then on pages 10 – 12 of the Brief, Appellant argues that Tong et al. (US 6,226,568) does not teach the above limitations because the narrowed area is in the form of a space between a free border of the right portion of the panel 31 and a sloped intermediate portion of the of the left portion of the panel 31. 
Examiner respectfully disagrees with Appellants interpretation of Tong for two reasons. First, the so-called “sloped intermediate section” on the left side of Tong in annotated Fig. 2 below actually has a convex curve that is opposite of a same-shaped curve on the right side. The curved structure is not directly supported from below, such that the structure can be construed as “free” under its plain meaning. The curve is the end of a flat section that connects to a wall of the painting booth, so that the structure can also be construed as a “border,” and therefore it is a “free border.” 
Second, construed a little differently, the narrowed area is in the form of a space shown as slot 31a or gap 49 that is shown in Fig. 2 of Tong below between free borders. The “free borders” can also be construed as the ends of the right side and left side flow guidance elements 31. It is a “narrowed area” because the area is narrowed from the width of the walls of the painting booth 13 down to the narrower slot 31a or gap 49, or narrowed to the width between the free borders. Tong meets the claim limitations, even if the space between the free borders in annotated Fig. 2 is wider than the minimum width of the slot 31a or gap 49, and even if the borders are at different heights in the painting booth. Under either the first or second construction, Tong contains the claim elements at issue under their plain meanings. Examiner’s rejection on page 8 of the Final Rejection of 12/15/2021 provides sufficient details to support these constructions. 

    PNG
    media_image3.png
    872
    700
    media_image3.png
    Greyscale

On page 12 of the Brief, Appellant further argues that Tong does not teach the narrowed area extends in a longitudinal direction of the painting booth over substantially an entire length of the painting booth, as Examiner stated on page 8 of the Final Rejection. Examiner respectfully disagrees with Appellant. Figure 4 of the present invention, annotated below, shows the narrowed area 140 extending in a longitudinal direction of the painting booth 110 over substantially an entire length of the painting booth, which is a segment of the booth of at least one vehicle length. 

    PNG
    media_image4.png
    867
    665
    media_image4.png
    Greyscale

In annotated Fig. 1 of Tong, below, the narrowed area is not identified by number in Fig. 1 but it is shown on the right side of the painting booth 13 being formed in the flow guidance element 31, and it is a reasonable inference that the narrowed area extends to substantially the entire length of the painting booth, in the same way as in Fig. 4 of the present application. 


    PNG
    media_image5.png
    757
    540
    media_image5.png
    Greyscale

Examiner notes that reference number 31 in Figs. 1 and 2 of Tong may not be consistent with each other since the lead line of 31 in Fig. 1 leads to a hatched area that looks like the mesh floor 32 of Fig. 2, and Fig. 2 has reference number 31 with its lead line leading to an angled panel below mesh floor 32. Fig. 1 shows a pair of angled panels that also have a narrowed area between them, but it is not labeled as 31. Either way, Fig. 1 of Tong teaches the narrowed area extends in a longitudinal direction of a painting booth over substantially an entire length of the painting booth. 
On page 12 of the Brief, Appellant then argues that Murayama (US 4,010,013) does not teach the claim elements in question. In response, Examiner notes that they are taught by Tong, as more fully set forth above. 


2. No Motivation to Combine and No Rational Underpinning
On pages 12 – 16 of the Brief, Appellant argues that the modification of Lehrer by Johnson or Tong is improper because Lehrer discloses a dry separation method, and both Johnson and Tong have a wet separation method, and therefore Lehrer teaches away from the combination with Johnson and Tong. The rule is that “It is improper to combine references where the references teach away from their combination.” MPEP 2145 X, D, 2, citing In re Grasseli, 218 USPQ 769, 779 (Fed. Cir. 1983). 
Appellant argues at the top of page 14 of the Brief that Lehrer describes the wet separation method as being disadvantageous. At the top of page 2 of the English machine translation of Lehrer that is of record in the file history, Lehrer discloses that wet-working separators, for example Venturi separators, have a satisfactory efficiency for environmental protection. However, the process results in costly preparation of lacquer sludge and sewage, according to Lehrer.
In response, Examiner notes that a prior art reference must be considered in its entirety, as a whole, including portions that would lead away from the claimed combination. MPEP 22141.02, VI, citing W.L. Gore & Assoc., Inc. v Garlock, Inc., 220 USPQ 303 (Fed. Cir. 1983). Addressing the Johnson reference first, the Final Rejection of 12/15/21 did not apply the Johnson reference to teach a particular method of particle separation, wet versus dry. Instead, Johnson was applied to teach “a paint spray booth …, wherein the at least one separation device for separating the over-spray from at least a part of the exhaust air stream (filter elements 42) is provided in the lower section of the flow chamber (see Annotated Figure 1) and located underneath at least one of the flow guidance elements subdividing the flow chamber into the upper section and the lower section (see Annotated Figure 1) …” 
Examiner then provided some articulated reasoning with some rational underpinning to make this particular combination as required by MPEP 2142, citing In re Kahn, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), at the bottom of page 7 of the Final Rejection. First, Examiner provided that it was combination of prior art elements according to known method to yield predictable results. This is a rationale explicitly approved in MPEP 2143, I, A, citing KSR Int’l Co. v Teleflex Inc., 82 USPQ2d 1385, 1395. 
Examiner also provided at the bottom of page 7 that “the entirety of the system is compact and space-efficient.” This teaching is expressly provided in Johnson. “The present invention directed to a unique arrangement of component equipment that together constitutes a compact, space efficient integrated paint spray booth and air conditioning system.” Johnson, at col. 1 line 66 – col. 2 line 2. This rationale is also proper because it is a finding that there was some teaching, suggestion, or motivation in the references themselves to combine the reference teachings. MPEP 2143, I, G. Furthermore, the painting system in Fig. 1 of the base reference Lehrer has filter components and blowers in structures adjacent to the paint booth, which contrasts to Fig. 1 of Johnson that shows them in a compact and space-efficient, single rectangular structure. 
Appellant argues further on pages 15 – 16 of the Brief that modifying Lehrer with Johnson would require adding an additional floor to the structure of Lehrer, which would contradict the rationale of providing a compact and space-efficient system. Examiner respectfully disagrees because it would be rational and advantageous to reduce the footprint and therefore reduce the amount of costly real estate required to provide the painting system of Lehrer modified by Johnson, even if an additional floor were required. Therefore, when Johnson is construed as a whole, the combination of Lehrer with Johnson was proper.
Addressing the Tong reference next, Examiner did not apply the Tong reference to teach a particular method of particle separation, wet versus dry. Instead, Tong was applied to teach the “narrowed area … extends in the longitudinal direction of the painting booth over substantially an entire length of the painting booth …, and wherein the narrowed area is in the form of a space between free borders opposite to each other of the flow guidance elements.” Final Rejection at page 8. Examiner then provided some articulated reasoning with some rational underpinning to make this particular combination at the bottom of page 8. The rationale included combining prior art elements according to known methods to yield predictable results, which was noted to be a proper rationale in the discussion of the Johnson reference, above. Examiner also provided that the apparatus provides “a means for the over-spray to be collected over the entire length of the useable area of the painting booth.” This is proper rationale because Lehrer Fig. 1 only shows over-spray being collected over a width of a painting booth and but is silent as to collecting over-spray over the length of the painting booth. Therefore, when the Johnson and Tong references are considered in their entirety, their combination with the Lehrer reference was proper. 
As to all other claims in this application, because Appellant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762
                                                                                                                                                                                                        /KATRINA M STRANSKY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.